             Case 7:21-cv-02809 Document 1 Filed 04/01/21 Page 1 of 7




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 282-7878
csanders@barshaysanders.com
Our File No.: 120772

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                               WHITE PLAINS DIVISION



 Yittel Biener, individually and on behalf of all
 others similarly situated,                             Case No:

                          Plaintiff,                    CLASS ACTION COMPLAINT

                          v.
                                                        JURY TRIAL DEMANDED
 Credit Control Services, Inc.d/b/a Credit
 Collection Services (“CCS”),

                                         Defendant.


       Yittel Biener, individually and on behalf of all others similarly situated ( “Plaintiff”), by
and through the undersigned counsel, complains, states and alleges against Credit Control
Services, Inc.d/b/a Credit Collection Services ( “Defendant”), as follows:


                                       INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction exists over the any state law claims
pursuant to 28 U.S.C. §1367.



                                                    1
             Case 7:21-cv-02809 Document 1 Filed 04/01/21 Page 2 of 7




       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       4.      At all relevant times, Defendant conducted business within the State of New York.


                                             PARTIES
       5.      Plaintiff Yittel Biener is an individual who is a citizen of the State of New York
residing in Orange County, New York.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant Credit Control Services, Inc.d/b/a Credit
Collection Services (“CCS”), is a Massachusetts Corporation with a principal place of business in
Norfolk County, Massachusetts.



                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       9.      Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       10.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       11.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
       12.     As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the



                                                  2
                Case 7:21-cv-02809 Document 1 Filed 04/01/21 Page 3 of 7




plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
          13.    Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
          14.    If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
          15.    The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.


                                   FACTUAL ALLEGATIONS
          16.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          17.    Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          18.    The principal purpose of Defendant's business is the collection of such debts.
          19.    Defendant uses the mails in its debt collection business.
          20.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
          21.    Defendant alleges Plaintiff owes a debt (the “alleged Debt”).
          22.    The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          23.    The alleged Debt does not arise from any business enterprise of Plaintiff.


                                                   3
              Case 7:21-cv-02809 Document 1 Filed 04/01/21 Page 4 of 7




        24.        The alleged Debt—to the extent it exists—arises from personal medical services
provided to Plaintiff.
        25.        The alleged Debt—to the extent it exists—is a “debt” as defined by 15 U.S.C. §
1692a(5).
        26.        At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
        27.        At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
        28.        In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by calls to
Plaintiff's telephone.
        29.        In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letters,
including the letter dated August 8, 2020 (the “Letter”). (A true and accurate copy of the Letter is
annexed hereto as Exhibit 1).
        30.        The Letter was the initial written communication Plaintiff received from Defendant
concerning the alleged Debt.
        31.        The Letter conveyed information regarding the alleged Debt.
        32.        The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        33.        The Letter was received and read by Plaintiff.
        34.        15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendant deprived Plaintiff of this right.
        35.        15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        36.        Plaintiff's injury is “particularized” and “actual” in that the letter that caused the
injury was addressed and sent to Plaintiff specifically.
        37.        Plaintiff's injury is directly traceable to Defendant's conduct, because Defendant
sent the Letter.
        38.        A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.


                                                     4
               Case 7:21-cv-02809 Document 1 Filed 04/01/21 Page 5 of 7




        39.     The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
        40.     Plaintiff has been misled by Defendant's actions.
        41.     Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the Debt.
        42.     Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
ultimately cause her unwarranted economic harm.
        43.     As a result of Defendant's conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.
        44.     As a result of Defendant's conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the Debt.
        45.     Upon information and belief, Plaintiff can prove that all actions taken by Defendant
as described in this Complaint were taken willfully, with either the desire to harm Plaintiff with
knowledge that its actions would very likely harm Plaintiff, and/or with knowledge that its actions
were taken in violation of the law.


                                          FIRST COUNT
        46.     Plaintiff repeats, reiterates and realleges each and every allegation set forth above
as if same are more fully set forth hereinbelow.
        47.     Plaintiff is enrolled in Medicaid.
        48.     Other than for co-pays, Medicaid patients may not be balance-billed.
        49.     The alleged Debt is not a co-pay, but rather represents unlawful balance billing.
        50.     By sending a collection letter to Plaintiff to collect on the alleged Debt, Defendant
misrepresented the status of the debt as legally existing, when it was not.
        51.     By sending the Letter to Plaintiff to collect on the alleged Debt, Defendant
misrepresented the status of the debt as collectible, when it was not
        52.     As such, Defendant violated Sections 1692e and 1692f of the FDCPA.
        53.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692f and
is liable to Plaintiff therefor.




                                                     5
              Case 7:21-cv-02809 Document 1 Filed 04/01/21 Page 6 of 7




                                     CLASS ALLEGATION
        54.    Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of New York.
        55.    Plaintiff seeks to certify the following class:
        56.    All consumers to whom Defendant sent a collection letter letter attempting to
balance bill on a medical debt, substantially and materially similar to the Letter sent to Plaintiff,
in which Defendant which Letter was sent on or after a date one year prior to the filing of this
action to the present.
        57.    This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
        58.    The Class consists of more than thirty-five persons.
        59.    Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action
is superior to other available methods for the fair and efficient adjudication of this controversy.
        60.    The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        61.    Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                         JURY DEMAND
        62.    Plaintiff hereby demands a trial of this action by jury.




                                                  6
           Case 7:21-cv-02809 Document 1 Filed 04/01/21 Page 7 of 7




                                PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

            a.     Certifying this action as a class action; and
            b.     Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
            Class Counsel;
            c.     Finding Defendant's actions violate the FDCPA; and
            d.     Awarding Plaintiff statutory damages in the amount of $1,000.00 as
            provided under 15 U.S.C. § 1692k(a)(2)(A); and
            e.     Awarding Plaintiff actual damages in an amount to be determined at trial as
            provided under 15 U.S.C §1692k(a)(1) and NYGBL §349; and
            f.     Awarding Plaintiff's the costs of this action and reasonable attorneys' fees
            as provided under 15 U.S.C. § 1692k(a)(3); and
            g.     Awarding Plaintiff such other and further relief that the Court determines is
            just and proper.

DATED: April 1, 2021


                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 120772




                                             7
